Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jia Zhu on 08/04/2022.

The application has been amended as follows: 
In the claims:

Claims 41 and 43 are rejoined. 

Claims 6 and 7 are canceled. 

Claims 1,8,37,38,41,43,61, and 67-68 are amended as follows:

1.   (Currently Amended) A genetically-modified mousemousemouse

8.	(Currently Amended) The mousemouse
37.	(Currently Amended) The mousemouse

38.	(Currently Amended) The mouse

41.	(Currently Amended) A method of determining effectiveness of an anti-OX40 antibody for treating cancer, comprising: 
administering the anti-OX40 antibody to the mousemouse
determining inhibitory effects of the anti-OX40 antibody to the tumor. 

43.	(Currently Amended) The method of claim 41, wherein the tumor comprises one or more human cancer cells that are injected into the mouse


61. (Currently Amended) The mouse


67. (Currently Amended) The mousemouse

68. (Currently Amended) The mouse1[[7]], wherein an anti-human OX40 antibody can bind to the humanized OX40 protein expressed in the mouse and increase immune response in the mouse. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632